                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 17-cv-20575-GAYLES/REID


 BOBBY MINNIS,

          Plaintiff,

 v.

 GEO CORPORATION, et al.,

          Defendants.
                                                  /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report of

Magistrate Judge (the “Report”) [ECF No. 296]. Plaintiff Bobby Minnis filed a pro se Amended

Complaint for Violation of Civil Rights, pursuant to 42 U.S.C. § 1983, and was permitted to

proceed in forma pauperis. [ECF Nos. 6 & 20]. The case was referred to Judge Patrick A. White

for a Report and Recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B) [ECF No. 3], and was

later reassigned to Judge Reid [ECF No. 195]. The Report recommends that Defendants’, Jules

Heller, M.D., Marie Amede, ARNP, and Leona F. Bennett, LPN (collectively, the “Defendants”),

Consolidated Motion for Summary Judgment (the “Motion”) [ECF No. 232] be denied because

genuine issues of material fact exist regarding (1) whether Plaintiff told Defendants of his assault,

(2) whether Defendants were deliberately indifferent to his rib injuries, and (3) whether Defendants

were deliberately indifferent to his sexual assault-related injuries. No objections were filed.

       A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

objection is made are accorded de novo review, if those objections “pinpoint the specific findings
that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       The Court, having reviewed the record for clear error, agrees with Judge Reid’s analysis

and findings that Defendants’ Motion must be denied.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       (1)     Judge Reid’s Report [ECF No. 296] is AFFIRMED AND ADOPTED and

               incorporated into this Order by reference; and

       (2)     Defendants’ Consolidated Motion for Summary Judgment [ECF No. 232] is

               DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of November, 2019.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                2
